PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/215,494
Filing Date: 20 Jul 2016
Appellant(s): Santos et al.



__________________
Matthew Frontz
(Reg. No. 65,198)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 March 2021 appealing from the Office action mailed 06 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The grounds of rejection set forth in the Office action dated 06 October 2020 from which the appeal is taken have been modified by the advisory action dated 24 February 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following grounds of rejection are applicable to the appealed claims:
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ettema et al, US Patent 9495188, in view of Traut et al, US Patent 7313793.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ettema and Traut, and further in view of Reybok, Jr. et al, US Patent 10686805.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of Claim 21 under 35 U.S.C. 112(b) as indefinite was withdrawn in light of the amendments to the claims filed 16 February 2021, as detailed in the advisory action mailed 24 February 2021.
(2) Response to Argument
1.	Rejections Under 35 U.S.C. 103
Examiner’s Summary
Prior to addressing Appellant’s arguments, the Examiner provides the following summary of the recent prosecution history in the context of the rejection of the independent claims under 35 U.S.C. 103.  The references of record, Ettema et al, US 
In the response filed 06 January 2020, Appellant first raised the allegation that virtual machines and containers are “fundamentally different” (pages 10-11 of the 06 January 2020 response) but provided no evidence in support of this allegation.  In response, in the final Office action mailed 01 May 2020, the Examiner asserted that it was well-known in the prior art that the terms “container” and “virtual machine” can be used interchangeably (pages 3-4 of the final Office action, citing patents to Vinberg, More, Holt, Groetzner, and Panin as examples).
In the response filed 29 May 2020, Appellant again asserted that virtual machines and containers are different, and provided several web addresses that allegedly illustrated this difference (pages 15-16 of the 29 May 2020 response).  However, Appellant did not submit any copies of the actual web pages being relied upon as they may have appeared as of the effective filing date of the claimed invention.  In the advisory action mailed 05 June 2020, the Examiner noted this deficiency of evidence and indicated that, in light of the art actually made of record (namely, the Vinberg, More, Holt, Groetzner, and Panin patents cited with the final Office action), the preponderance of the evidence showed that the terms container and virtual machine could be used interchangeably.  It is further noted that Appellant did not appear to acknowledge the citation or reliance upon those prior art patents made of record.
In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  The Examiner noted in the non-final rejection mailed 06 October 2020 that the lengthy references (noting especially the April 2013 issue of Linux Journal at 131 pages) were not described or explained with respect to where such illustration or disclosure of the asserted facts were to be found and that Appellant still did not appear to acknowledge the reliance on the above patents made of record by the Examiner (see pages 4-5 of the Office action mailed 06 October 2020).  In this non-final rejection, the grounds of rejection were revised to make the reliance upon the additional cited patents more explicit.  The rejections set forth that Ettema and Traut disclose the steps of the claimed methods (e.g. the methods of independent Claims 1, 19, and 20, as well as the corresponding system of independent Claim 9 and the corresponding software of independent Claim 14), and acknowledged that Ettema and Traut describe virtual machines but do not explicitly use the term “application container”.  The rejection then relied upon Official notice that it is well-known in the art that the terms “container” and “virtual machine” can be used interchangeably.  As further support for this notice, the rejection explicitly relied upon More et al, US Patent 7814494, which uses the term “virtual machine” as an example of a type of container 
Appellant’s Arguments
Turning to Appellant’s specific arguments, with general reference to the rejection of Claims 1-20 under 35 U.S.C. 103 as unpatentable over Ettema et al, US Patent 9495188, in view of Traut et al, US Patent 7313793, and the rejection of Claim 21 under 35 U.S.C. 103 as unpatentable over Ettema and Traut, and further in view of Reybok, Jr. et al, US Patent 10686805, Appellant argues that Ettema and Traut do not teach or suggest containers and are directed only to virtual machines, and asserts that the entire rejection is based on “the incorrect assumption” that containers and virtual machines are interchangeable (Appeal Brief, page 7).  However, the prior statement that the terms “container” and “virtual machine” could be used interchangeably was not an assumption (as asserted by Appellant) but was instead based upon prior art of record.  Again, as cited in the Office action mailed 06 October 2020, see More, which uses the term “virtual machine” as an example of a type of container (More, column 4, lines 11-14), and Groetzner et al, which uses the term “virtual machine” as an example of a container (Groetzner, column 1, lines 45-48).  See also the Vinberg, Holt, and Panin patents cited in the final Office action mailed 01 May 2020 (for example, Vinberg, column 3, lines 16-28; Holt, column 74, lines 24-40; Panin, column 2, lines 30-40; note that these portions 
Appellant provides general definitions of containers and virtual machines, and asserts that the present specification does not disclose that containers and virtual machines can be used interchangeably (Appeal Brief, page 7, section a).  However, it is noted that the specification does at least acknowledge that the described technologies can be used with a range of environments using software containers or virtual machines (see, for example, paragraph 0062 of the present specification, as quoted at Appeal Brief, page 9).  Appellant asserts that the Examiner’s art of record does not teach or suggest containers and only teaches virtual machines (Appeal Brief, page 7); however, although Ettema and Traut only discuss virtual machines and do not explicitly disclose containers, as acknowledged in the rejections, the other cited art, such as More and Groetzer (explicitly relied upon in the rejections) does teach containers.  Although Appellant states that Appellant has provided evidence that containers and virtual machines are different (Appeal Brief, pages 7-8), it is noted that the Examiner has provided evidence that containers and virtual machines are related and can be used interchangeably by one of ordinary skill in the art before the effective date of the claimed inventions.  The question before the Board is whether Appellant’s evidence shows that a virtual machine cannot have been substituted for the claimed container or whether the Examiner’s evidence suggests that one of ordinary skill in the art would have considered the teachings that virtual machines are a type of container (see at least More and Groetzner, as previously cited) suggest that the terms could be used 
Appellant argues that containers and virtual machines are different types of virtualization with different architectures (Appeal Brief, page 8, citing the April 2013 issue of Linux Journal, providing a specific citation for the first time) and that the present specification also references virtual machines and containers as separate options (Appeal Brief, page 9, citing paragraphs 0002 and 0061-0081 of the present specification).  However, as noted above, the specification acknowledges that the described technologies can be used with a range of environments using software containers or virtual machines (paragraph 0062 of the present specification).  Although Appellant asserts that there is no basis that a virtual machine and a container should be used interchangeably (Appeal Brief, page 9), this appears to ignore the evidence provided by the rejection in support of this assertion (again, see More, column 4, lines 11-14; Groetzner, column 1, lines 45-48).
Appellant asserts that “[t]he plain and ordinary meaning of container does not include virtual machine”, describing, for the first time in the prosecution history of the present application, the publications submitted in the 15 June 2020 information disclosure statement (Appeal Brief, pages 9-10, section b, citing an article in the April 2013 issue of Linux Journal and the Red Hat posting “Virtual Machines or Containers? Maybe Both?”).  Although Appellant asserts that these references would suggest to one of ordinary skill that containers and virtual machines have different benefits and deficiencies and should be chosen based on a particular implementation (Appeal Brief, page 10), it is noted that one of ordinary skill would also consider the references that 
Appellant further asserts that the use of Official notice is improper.  More specifically, Appellant asserts that one of ordinary skill would not make a determination that containers and virtual machines are the same or could be interchangeable based on the present specification, knowledge in the field, and the patents cited in the previous Office actions.  Appellant argues that the publications provided on the IDS filed 15 June 2020 illustrate differences between containers and virtual machines (Appeal Brief, pages 10-11, section c, citing the above-mentioned Red Hat posting, as well as an ITWorld publication described for the first time in the prosecution history here).  Although Appellant asserts that it has been shown that there is a reasonable doubt regarding the circumstances justifying the Official notice (Appeal Brief, page 12), it is noted that Appellant has not clearly addressed the evidence provided in support of the finding of Official notice other than noting that a patentee may be their own 
(It is noted that Appellant has cited to a Board decision in Ex parte Chung, see Appeal Brief, page 12; however, this decision is designated neither as precedential nor informative, and therefore, Appellant’s general reference to this decision without explanation of how it may apply in the present Appeal is not given weight.)
It is noted that Appellant does not argue any details of what is disclosed by Ettema and Traut and only focuses on the question of whether the disclosures in Ettema and Traut relating to virtual machines could be applied to the claimed application containers, as detailed above.  Therefore, Appellant is considered to have waived any arguments with respect to any other aspect of the Ettema and Traut patents or any other aspect of the claim language.
The Examiner reiterates that the question before the Board is whether Appellant’s evidence shows that a virtual machine cannot have been substituted for the claimed container or whether the Examiner’s evidence suggests that one of ordinary skill in the art would have considered the teachings that virtual machines are a type of container (see at least More and Groetzner, as previously cited) suggest that the terms could be used interchangeably and that virtual machines would be an obvious variation on the claimed containers.  The Examiner submits that the preponderance of evidence 
2.	Objection to Figures 1, 2, 8, 9A, and 9B
The objection to Figures 1, 2, 8, 9A, and 9B as requiring a prior art label (see arguments at Appeal Brief, page 12) is not appealable subject matter.  See MPEP §§ 1201 and 1002 and 37 CFR 1.181.
3.	Objection to Disclosure
The objection to the disclosure for informalities in the specification (see arguments at Appeal Brief, page 13) is not appealable subject matter.  See MPEP §§ 1201 and 1002 and 37 CFR 1.181.













Respectfully submitted,
Zachary A. Davis
/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
Conferees:
Saleh Najjar
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492                                                                                                                                                                                                        

Tae K. Kim
/TAE K KIM/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.